FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 1, 2022

                                     No. 04-22-00032-CV

                         IN THE INTEREST OF N.M.R., A CHILD

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01170
                          Honorable Martha Tanner, Judge Presiding


                                        ORDER

         This is an accelerated appeal of an order terminating appellants’ parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal
is filed. TEX. R. JUD. ADMIN. 6.2. The briefs of appellants K.H. and L.R. were originally
due on February 28, 2022. On that date, appellant K.H. filed a motion requesting a thirty-
day extension of time. After consideration, we GRANT the motion and ORDER
appellant K.H. to file her brief by March 31, 2022. Appellant is advised that further
extensions of time will be disfavored.

      At this time, we have not received either a brief or a motion for extension of time
from appellant L.R. We ORDER appellant L.R. to file his brief by March 31, 2022.
Appellant is advised that further extensions of time will be disfavored.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court